Citation Nr: 1606696	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-24 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2015, the Veteran testified at a Travel Board hearing.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

FINDING OF FACT

The Veteran's tinnitus arose in service and continued to the present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that he currently suffers from tinnitus and that it is related to his military service.  His service treatment records reveal no complaints of tinnitus.  The Veteran's DD Form 214 lists his military occupational specialty in the Marines as pilot.

The Veteran was afforded a VA examination in April 2013.  The VA examiner reported a diagnosis of tinnitus and opined that the tinnitus is at least as likely as not related to the Veteran's significant history of noise exposure in service as a pilot.

The Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  As a pilot, his contention is wholly consistent with his military duties, to include in-service exposure to aircraft noise.  Given the Veteran's competent and credible statements regarding his tinnitus and the VA examiner's positive nexus opinion, the Board finds the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that arose in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board notes that the April 2013 VA examiner reported that the Veteran currently has right ear sensorineural hearing loss.  The examiner also provided a July 2014 addendum opinion.

At the Board hearing, the Veteran testified that, after experiencing military noise exposure, he "immediately" started feeling the effects of worse hearing.  See Board hearing transcript at 8.  Additionally, the Veteran testified that, during his service in the Reserve (from 1972 to 1974), he sought treatment from a flight surgeon at Tyndall for extreme pain in his right ear.  See Board hearing transcript at 10.  However, it does not appear that the Veteran's personnel records from such service are currently associated with the claims file, and because those records may be pertinent to the Veteran's claim, they should be requested on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran also testified that he sought emergency room treatment for right ear pain at the Army Hospital at Tripler, and records of that treatment should be requested on remand as well.  

Then, the Veteran should be afforded another VA examination and opinion, to consider the requested records, if any, and the Veteran's contention that he immediately felt the effects of worse hearing after experiencing in-service noise exposure.

Accordingly, this issue is REMANDED for the following actions:

1.  Request the Veteran's service personnel records from official sources, to include any periods of Reserve service from 1972 to 1974.  Specifically, request treatment records from Tyndall Air Force Base and Tripler Army Medical Center.  If the requested records are not obtainable, the claims file should be documented as such, and the Veteran should be notified of the inability to obtain the records.

2.  After associating the above requested records, if any, with the claims file, the Veteran should be afforded a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's current right ear hearing loss.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the Veteran's current right ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) related to service, to include noise exposure therein and consideration of the Veteran's lay statements that he immediately felt the effects of worse hearing after in-service noise exposure and other evidence regarding such hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


